Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Ortiz.
A la luz de la información adicional que nos ha brindado la parte demandante recurrente en el escrito de reconsiderá-*390ción que radicara en el presente caso, información que curio-samente es corroborada por los documentos que acompaña como anejos el Procurador General de Puerto Rico en su comparecencia ante este Tribunal de fecha 12 de septiembre de 1988, estamos contestes en que resulta imperativo que reconsideremos la resolución que tuviéramos a bien emitir el día 18 de agosto de 1988.(1)
Mediante la referida resolución nos negamos a expedir el deficiente recurso de revisión que radicara el Partido Nuevo Progresista en relación con una sentencia emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan,(2) que de-claró sin lugar de plano una demanda que radicara el partido político recurrente en solicitud de sentencia declaratoria, en-tredicho provisional e injunction preliminar y permanente en relación con una campaña publicitaria —conocida como “Pítale a la Basura”— que actualmente lleva .a cabo el de-mandado Departamento de Transportación y Obras Públicas de Puerto Rico; campaña publicitaria que se comenzara por el Secretario del referido departamento sin la autorización de la Comisión Estatal de Elecciones.
Conforme la información brindada por las partes en etapa de reconsideración, es evidente que la campaña cono-cida como “Pítale a la Basura” —la cual, de primera instan-cia, aparentaba ser una relativamente inocua, efímera y única— resulta ser parte de una coordinada campaña masiva de publicidad del actual partido de gobierno, la cual se lleva a cabo por distintas agencias del mismo sin la autorización de la Comisión Estatal de Elecciones. Dicho sorprendente curso de acción gubernamental está predicado en una desa-*391fortunada y errónea opinión que emitiera el Secretario de Justicia de Puerto Rico(3) en torno a la prohibición contenida en el Art. 8.001 de la Ley Núm. 4 de 20 de diciembre de 1977(4) —Ley Electoral de Puerto Rico— referente a los gastos de difusión pública del Gobierno de Puerto Rico du-rante los años en que se celebran elecciones generales en nuestro país. Dicha situación ciertamente amerita la pronta, decidida y efectiva intervención de este Tribunal.
Aun cuando, lamentablemente, sea únicamente en nues-tro carácter individual, en el descargo de nuestra responsa-bilidad procedemos a intentar orientar a la profesión y a la ciudadanía en general sobre la materia en controversia con la esperanza de que ello evite en el futuro una multiplicidad de litigios en los cuales se cuestione la procedencia de cada uno de los anuncios que en el futuro difundan las distintas agencias del Gobierno de Puerto Rico, ello ante la penosa ausencia de una norma rectora con carácter de precedente.
H-f
El Secretario del Departamento de Transportación y Obras Públicas comenzó una campaña publicitaria en los me-dios de comunicación del país, comúnmente conocida como “Pítale a la Basura”, sin que se hubiera solicitado ni obtenido autorización para ello de la Comisión Estatal de Elecciones.
Con fecha 19 de julio de 1988, y específicamente en rela-ción con la mencionada campaña publicitaria, el Partido Nuevo Progresista radicó ante el Tribunal Superior de Puerto Rico, Sala de San Juan, una demanda jurada sobre sentencia declaratoria, entredicho provisional, interdicto preliminar e injunction permanente, en la cual alegó, en sín-tesis y en lo pertinente, que dicha campaña no había sido *392autorizada por la Comisión Estatal de Elecciones según lo exige el citado Art. 8.001 de la Ley Electoral de Puerto Rico; que el Sr. Francisco González, quien es el actual Comisionado Electoral de dicho partido ante la referida comisión, “se ha opuesto y se opone a las prácticas ilegales que motivan” el recurso radicado,(5) y que:
... de mantener la publicación en prensa, radio y televisión de los anuncios a que hemos hecho referencia sin la previa autori-zación de la Comisión Estatal de Elecciones, se estaría cau-sando un daño irreparable al Partido Nuevo Progresista, al no estar éste en igualdad de condiciones en cuanto a publicidad se refiere conforme a la intención del legislador, al aprobar las disposiciones legales antes mencionadas.(6)
Conforme a las antes reseñadas alegaciones, el partido político demandante solicitó del tribunal de instancia:
En mérito de lo cual se solicita muy respetuosamente del Honorable Tribunal que dicte un entredicho provisional contra los demandados para que cesen y desistan so pena de desa-cato del uso de fondos públicos en la publicación de anuncios en los medios de difusión pública sin la autorización de la Co-misión Estatal de Elecciones, ordene si así el Honorable Tribunal lo entendiese pertinente la celebración de una vista y expida un interdicto preliminar, bajo similares términos de entredicho provisional, mientras se diluciden en su totalidad las controversias de autos y declare con lugar la demanda de epígrafe, emitiendo un interdicto permanente prohibiéndose el uso de fondos públicos para la publicación de cualquier anuncio en prensa, radio o televisión sin el previo consenti-miento de la Comisión Estatal de Elecciones con cualquier otro procedimiento que en derecho proceda. Exhibit iy pág. 9.
Al día siguiente de haber sido radicado el antes mencio-nado recurso legal —esto es, el 20 de julio de 1988— el tribu*393nal de instancia emitió una sentencia mediante la cual de-claró sin lugar “la solicitud para que se expida [el] auto de [injunction]”. Exhibit I, pág. 1. En apoyo de dicha determi-nación, el referido foro expresó, en síntesis y en lo perti-nente, que no tenía duda de “que el esquema establecido por la Ley Electoral y el Reglamento de referencia [sobre gastos de difusión pública del Gobierno], requiere que el organismo especializado en materia electoral, que es la Comisión Es-tatal de Elecciones determine, en primera instancia la nece-sidad de la autorización para la difusión de un anuncio, así como si dicha ley y reglamento han sido violados” (énfasis suplido), íd., págs. 1-2; por lo que resultaba “evidente” que el partido político demandante venía en la obligación de acudir ante la Comisión Estatal de Elecciones antes de solicitar la intervención del foro judicial. Expresó, por último, el tribunal de instancia que el demandante no quedaba huérfano de remedios judiciales por cuanto “la intervención judicial queda garantizada a través de la Revisión de la decisión de la Comisión, según dicha Revisión es permitida por el Artículo 1.016 de la Ley Electoral de Puerto Rico . . .”. íd., pág. 2.
Inconforme, la parte demandante acudió ante este Tribunal mediante la radicación de un recurso de revisión, en el cual discutió en forma sumamente general su único señala-miento de error, a saber:
“ERRÓ EL HONORABLE TRIBUNAL SENTENCIA-DOR AL DECLARAR SIN LUGAR LA SOLICITUD PARA QUE SE EXPIDA AUTO DE INJUNCTION EN EL CASO DE AUTOS[.]” Solicitud de revisión, pág. 2.
Como expresáramos anteriormente, una sala especial de verano denegó la revisión solicitada mediante resolución de fecha 18 de agosto de 1988. La parte demandante recurrente solicitó reconsideración. En el escrito que radicara a esos efectos nos señaló —por primera vez— que a su juicio la campaña publicitaria conocida como “Pítale a la Basura” — al igual que otros anuncios que estaban siendo publicados por diferentes agencias del Gobierno de Puerto Rico— tenía *394su génesis en una “opinión” de fecha 27 de junio de 1988 que había emitido el señor Secretario de Justicia a solicitud de la señora Secretaria de Estado, Hon. Sila M. Calderón; relativa dicha consulta a si, por razón de ser año de elecciones, el Departamento de Estado venía en la obligación legal de ob-tener autorización previa de la Comisión Estatal de Elec-ciones respecto a los anuncios a ser publicados en los medios de comunicación del país, mediante los cuales se proponía invitar a la ciudadanía en general a participar en los actos oficiales de conmemoración de la independencia de Estados Unidos de América y del establecimiento del Estado Libre Asociado de Puerto Rico.
En la referida “opinión”,(7) de la cual tomamos conoci-miento judicial, el Secretario de Justicia expresó, en sín-tesis y en lo pertinente, que el citado Art. 8.001 de la Ley Electoral de Puerto Rico:
... no constituye una prohibición absoluta a la publicación de anuncios y avisos gubernamentales. Interpretado en su justa perspectiva, éste sólo limita los anuncios que claramente van dirigidos a exponer logros, programas, proyectos, realiza-ciones, proyecciones o planes. Otros anuncios que no tengan como objetivo los antes mencionados no están, por lo tanto, cubiertos por dicha prohibición y consecuentemente pueden ser publicados por las agencias concernidas sin necesidad de obtener la autorización de la comisión Estatal de Elecciones. (Énfasis suplido.) Apéndice 7, pág. 019.
Ante esta situación, el tribunal consideró apropiado y procedente concederle término al Procurador General de *395Puerto Rico, como representante legal del recurrido Depar-tamento de Transportación y Obras Públicas, para que ex-presara su posición respecto a la procedencia del injunction en vista de que la campaña publicitaria en controversia no contaba con la autorización previa de la Comisión Estatal de Elecciones; el aspecto de la jurisdicción del tribunal de ins-tancia, y el porqué no debíamos expedir el auto y dictar sen-tencia ordenando la paralización del anuncio en cuestión hasta tanto la referida comisión pasara juicio sobre la proce-dencia en sí del mismo. Dicho funcionario compareció me-diante escrito de fecha 12 de septiembre de 1988.
HH l — l
El citado Art. 8.001 de la vigente Ley Electoral de Puerto Rico establece que:
Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de cele-bración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el pro-pósito de exponer sus programas, proyectos, logros, realiza-ciones, proyecciones o planes. Se exceptúan de esta disposi-ción aquellos avisos y anuncios de prensa expresamente re-queridos por ley.
Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in-terés público, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Comisión Esta-tal de Elecciones. 16 L.P.R.A. see. 3351.
La transcrita disposición legal no presenta problema al-guno de interpretación. La misma está concebida en tér-minos claros y diáfanos. Una somera lectura de los mismos es todo lo que se necesita para entender su mandato. Dicho artículo de ley contempla tres situaciones. En primer lugar, establece una prohibición absoluta durante año de elec-*396dones generales(8) la cual le es aplicable a las tres ramas de gobierno, respecto a la publicación en cualesquiera de los medios de difusión pública existentes en nuestro país de cualquier tipo de anuncio mediante los cuales se pretenda exponer los programas, proyectos, logros, realizaciones, proyecciones o planes de dichas tres ramas de gobierno.
El referido Art. 8.001 de la Ley Electoral de Puerto Rico permite, sin embargo, la publicación o difusión en año de elecciones de anuncios que tienen el propósito u objetivo de difundir “información de interés público, urgencia o emer-gencia . . .”. Ello siempre y cuando que los mismos hayan sido previamente autorizados por la Comisión Estatal de Elecciones. Esto es, la ley le concede —de manera expresa y con carácter de exclusividad en primera instancia— a la Co-misión Estatal de Elecciones la facultad para decidir si un anuncio en particular puede ser difundido por constituir o versar el mismo sobre un asunto de interés público, urgencia o emergencia/9) A esos fines, la referida comisión ha estable-cido, en el reglamento que promulgara sobre los gastos de difusión pública del Gobierno, un procedimiento mediante el cual la rama de gobierno que pretende publicar un anuncio de esta naturaleza, pueda acudir ante la misma en solicitud de dicho permiso.(10)
*397En tercer lugar tenemos que, por disposición expresa a esos efectos, la prohibición contenida en el citado Art. 8.001 de la Ley Electoral de Puerto Rico no alcanza a los avisos y anuncios de prensa —tales como edictos, convocatorias a exámenes y reválidas, etc.— que son “expresamente reque-ridos por ley”. En relación con dichos avisos y anuncios, me-rece que se enfatice el hecho de que las distintas agencias gubernamentales que vienen en la obligación legal de publi-car los mismos están exentas de solicitar permiso ante la Comisión Estatal de Elecciones. Esto es —contrario a la si-tuación de los anuncios sobre información de interés público, urgencia o emergencia— que en esta situación no se re-quiere autorización de clase alguna por parte de la referida comisión. (11)
En resumen, y en palabras sumamente sencillas, en año de elecciones generales —del 1ro de enero de ese año hasta el día siguiente de la celebración de las mismas— todo anun-cio que provenga de cualquiera de las tres ramas del Go-bierno, que no sea un aviso de los expresamente requeridos por alguna ley, tiene que ser autorizado por la Comisión Es-tatal de Elecciones antes de que el mismo pueda ser difun-dido en alguno de los medios de comunicación del país.(12)
De lo expuesto, resulta evidente la incorrección de la po-sición asumida por el Secretario de Justicia en su “carta opi-*398nión de fecha 27 de junio de 1988, ratificada la misma por el Procurador General en su comparecencia ante este Tribunal de fecha 12 de septiembre de 1988. Conforme el criterio sus-tentado por dichos funcionarios gubernamentales, serían los propios funcionarios ejecutivos de las tres ramas de go-bierno los que tendrían la facultad y el poder decisional para determinar qué anuncios o avisos pueden ser publicados por no tener los mismos el objetivo de exponer logros, pro-gramas, proyectos, etc.
Dicha interpretación es clara y palpablemente errónea. Ello fue lo que precisamente tuvo por objetivo evitar el legis-lador cuando originalmente aprobó las disposiciones del ci-tado Art. 8.001 de la vigente Ley Electoral de Puerto Rico. Dicha disposición legal tuvo, y tiene, el propósito loable de evitar el derroche de fondos públicos por parte, precisa-mente, de funcionarios que, cegados por el deseo de perma-necer en el poder, malgastan el dinero del pueblo en exageradas e innecesarias campañas publicitarias. El legis-lador entendió que dicho propósito se lograba poniendo en manos de la Comisión Estatal de Elecciones, en primera ins-tancia, la delicada función de decidir qué anuncios podían o no ser publicados legítimamente por el Gobierno en años de elecciones generales. La interpretación del Secretario de Justicia resulta, cuando menos, sorprendente por cuanto constituye un menosprecio a la letra clara, y libre de toda ambigüedad, del citado Art. 8.001. Véase el Art. 14 del Có-digo Civil de Puerto Rico, 31 L.P.R.A. sec. 14. La misma tiene el efecto de hacer inoperante, de un plumazo, las dispo-siciones de la mencionada disposición legal.
H-i H-1 ) — I
Las circunstancias particulares del caso hacen necesario que nos enfrentemos, y contestemos, la interrogante de cuál *399doctrina —entre la de “jurisdicción primaria”, la de “juris-dicción primaria exclusiva” o la de “agotamiento de reme-dios administrativos”— es la aplicable al mismo. Dicha inte-rrogante requiere que hagamos una breve síntesis de cada una de las referidas doctrinas.
En E.L.A. v. 12,974.78 Metros Cuadrados, 90 D.P.R. 506, 511 (1964), expresamos, en referencia a la doctrina de juris-dicción primaria, que la misma “opera para determinar qué organismo, si el judicial o el administrativo, debe hacer la determinación inicial del asunto y se aplica específicamente cuando la situación presenta cuestiones de hecho que requie-ren el ejercicio de la discreción administrativa ...”. Esto es, bajo esta doctrina se reconoce la existencia de jurisdicción concurrente entre el foro administrativo y el foro judicial; ello no obstante, este último se abstiene de ejercer su juris-dicción permitiendo a la agencia o foro administrativo ejer-cer primariamente la suya por ser del criterio que es el foro administrativo el más apropiado para entender en el asunto en controversia. Esta determinación de cuál es el foro más apropiado ha de hacerse tomando en cuenta si el asunto en controversia requiere para su solución ciertas destrezas o conocimientos especializados (expertise) y si la agencia en cuestión tiene o no dichas destrezas y conocimientos. De de-terminar que el asunto en controversia requiere un conoci-miento especializado para su más adecuada solución, y que la agencia posee ese conocimiento y destrezas, el tribunal opta por no ejercer su jurisdicción. Véanse, en adición: Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988); Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); Lomas de Carolina Corp. v. Tribunal Superior, 101 D.P.R. 574 (1973).(13)
*400Esta doctrina se diferencia sustancialmente de la doc-trina de jurisdicción primaria exclusiva, doctrina reconocida por este Tribunal en los casos de Ferrer Rodríguez v. Figueroa, 109 D.P.R. 398, 401 (1980), y First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426, 434 (1983). La diferencia entre ambas estriba en que, bajo la doctrina de jurisdicción prima-ria, ambos foros poseen jurisdicción y sólo es menester de-terminar qué foro es el más apropiado para entender en el asunto, mientras que, bajo la doctrina de jurisdicción prima-ria exclusiva, se le confiere por ley a la agencia o foro admi-nistrativo jurisdicción exclusiva para entender primaria-mente en el asunto en controversia. Esto es, sólo la agencia puede resolver en primera instancia el asunto en controver-sia, privándose a los tribunales de intervenir inicialmente en el mismo. Ferrer Rodríguez v. Figueroa, supra.
La doctrina sobre agotamiento de remedios administra-tivos, por su parte, sirve el propósito de determinar en qué etapa del procedimiento pendiente ante la agencia puede el litigante recurrir a los tribunales. Delgado Rodríguez v. Nazario de Ferrer, supra; E.L.A. v. 12,974.78 Metros Cuadrados, supra. Así, en Vélez Ramírez v. Romero Barceló, supra, pág. 722, expusimos en torno a esta doctrina, lo si-guiente:
En cambio, la [doctrina] de agotamiento se dirige a dilucidar cuándo es el momento apropiado para que los tribunales in-tervengan en una controversia previamente sometida a una intervención administrativa. Por tanto, el examinar su posible *401aplicación surge cuando, habiendo comenzado un procedi-miento o actuación en una agencia, se solicita la intervención judicial para revisar determinaciones u obtener un remedio judicial, antes de que se haya culminado todo el trámite o pro-cedimiento administrativo establecido. (Énfasis suplido y en el original.)
A tenor con esta doctrina, los tribunales se abstienen de revisar una actuación de una agencia gubernamental hasta tanto la persona afectada agote todos los remedios adminis-trativos disponibles y la agencia haya emitido una decisión final al efecto. De no agotarse los remedios administrativos, el tribunal carecerá de jurisdicción para entender en el asunto en controversia. Rivera v. E.L.A., 121 D.P.R. 582 (1988); Delgado Rodríguez v. Nazario de Ferrer, supra.
Tanto la doctrina de jurisdicción primaria como la de ago-tamiento de remedios administrativos, son normas de autoli-mitación judicial y de conveniencia práctica cuyo objetivo es mantener un adecuado balance y distribución de poder y ta-reas entre las agencias administrativas y el poder judicial, asegurar una mayor eficacia y rapidez en los procesos admi-nistrativos y evitar una intervención judicial “innecesaria y a destiempo”. Delgado Rodríguez v. Nazario de Ferrer, supra; Rivera v. E.L.A., supra; Vélez Ramírez v. Romero Barceló, supra.
Nuestra jurisprudencia ha reconocido varias situaciones de excepción en cuanto a las anteriormente mencionadas doctrinas. Así, bajo la doctrina de jurisdicción primaria se justifica la desviación del cauce administrativo cuando ha ha-bido un agravio de patente intensidad al derecho del indivi-duo que reclama urgente reparación o cuando se han violado derechos fundamentales. Otero Martínez v. Gobernador, 106 D.P.R. 552, 556 (1977). En relación con la doctrina de juris-dicción primaria exclusiva hemos resuelto que únicamente se justifica el soslayar el procedimiento administrativo exclu-sivo provisto por ley en casos que envuelvan un agravio de *402patente intensidad al derecho del individuo que reclama ur-gente reparación, bajo la Ley de Derechos Civiles y aquellos en que se ataca la constitucionalidad de la ley orgánica de la agencia administrativa y, por consiguiente, de sus actua-ciones. First Fed. Savs. v. Asoc. de Condómines, supra, págs. 437-438.
Ya en cuanto a la doctrina de agotamiento de remedios administrativos, hemos reconocido como excepción: (1) cuando lo presentado es una cuestión de derecho que no re-quiere el ejercicio-de discreción administrativa; (2) cuando el remedio administrativo es inútil e inadecuado; (3) cuando ha habido violación a los derechos civiles; (4) cuando la acción administrativa ha de causar daño inminente material, sus-tancial y no teórico o especulativo, o (5) cuando la agencia carece de jurisdicción. Véanse: Rivera v. E.L.A., supra; Delgado Rodriguez v. Nazario de Ferrer, supra, pág. 355 n. 3; Vélez Ramírez v. Romero Barceló, supra; Srio. del Trabajo v. Ríos, 99 D.P.R. 538 (1971); Vda. de Iturregui v. E.L.A., 99 D.P.R. 488 (1970).
> l-H
De lo expuesto surge que el citado Art. 8.001 de la Ley Electoral de Puerto Rico le concede jurisdicción primaria exclusiva, en primera instancia, a la Comisión Estatal de Elecciones sobre la determinación de qué anuncio, prove-niente de cualquiera de las tres ramas de nuestro Gobierno, puede o no ser publicado durante año de elecciones gene-rales.
Ahora bien, habiendo obviado el Departamento de Trans-portación y Obras Públicas su obligación de acudir a la Co-misión Estatal de Elecciones en solicitud de ese permiso, ello en virtud de la interpretación que de la citada disposición legal hiciera el Secretario de Justicia, nos encontramos en una etapa de interpretación estatutaria —función que princi-palmente compete y en la cual son especialistas los tribu-*403nales de justicia, García Cabán v. U.P.R., 120 D.P.R. 167 (1987)— y de proveer remedios como consecuencia de la co-misión de una violación de la ley en relación con la cual tie-nen jurisdicción concurrente tanto la referida comisión como los tribunales de justicia.(14) En otras palabras, estando frente a una situación de jurisdicción primaria, debemos resolver si procede que nos abstengamos de ejercer jurisdic-ción o si por el contrario existen las circunstancias que ameritan que la ejerzamos.
Como expresáramos en Marrero v. Mun. de Morovis, 115 D.P.R. 643, 646 (1984) —caso en que declaramos inconstitu-cional el Art. 3.017 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3111, en tanto en cuanto el mismo autorizaba el uso irrestricto de los automóviles del Gobierno para fines político-partidistas por, entre otras razones, el mismo crear una ventaja indebida a favor de los oficiales públicos incum-bentes y en detrimento de los no incumbentes— al presente *404“en materia electoral no se cuestiona seriamente el postu-lado de igualdad inmerso en nuestra Constitución” y que, históricamente, ese ideal “ha cobrado vida en el esquema integral financiero trazado por la Asamblea Legislativa para lograr paridad económica entre los partidos y los candi-datos”. Es por ello que cualquier actuación o legislación que cree, o tienda a crear, situaciones de inferioridad entre los partidos políticos y los candidatos, puede ser susceptible de impugnación constitucional. P.R.P. v. E.L.A., 115 D.P.R. 631, 638 (1984).
Resulta incuestionable e irrefutable el hecho de que el Departamento de Transportación y Obras Públicas, al publi-car sus anuncios sin la previa autorización de la Comisión Estatal de Elecciones, actuó en violación de la Ley Electoral de Puerto Rico. Dicha ley, como expresáramos anterior-mente, claramente requiere que todo anuncio —que no sea de los expresamente requeridos por alguna ley— sea some-tido ante la Comisión Estatal de Elecciones para su aproba-ción durante año de elecciones generales. No albergamos duda alguna de que el propósito que animó al legislador al aprobar el citado Art. 8.001 de la Ley Electoral de Puerto Rico fue él de evitar que un partido político, por el mero hecho de estar en el poder y controlar las distintas agencias del Gobierno, gaste fondos públicos en año de elecciones con el objetivo de pregonar sus logros y hazañas. Es norma rei-terada por este Tribunal, repetimos, que toda actuación que tienda a crear una indebida desigualdad o desventaja no jus-tificada entre unos partidos políticos y otros, es impermisible constitucionalmente. En su consecuencia, la infracción de las disposiciones del citado Art. 8.001 por parte de la actual ad-ministración conlleva la violación de los derechos constitu-cionales de los restantes partidos políticos en tanto y en cuanto promueve la indebida ventaja de ese partido en el poder sobre los otros.
*405Nuestra jurisprudencia claramente sostiene esa conclu-sión. En P.R.P. v. E.L.A., supra, reafirmamos la norma de la igualdad de derechos en el proceso electoral, referente la misma al aspecto de representación, como salvaguarda para evitar la indebida ventaja que puedan obtener los partidos mayoritarios o el partido en el poder frente a los demás par-tidos minoritarios.
Dada la patente e inminente violación de estos derechos fundamentales, se requiere una solución rápida y eficaz que vindique, con la premura que estos casos requieren, los dere-chos del demandante. Coexisten dos procedimientos: el de las Secs. 5.1 a 5.6 y 8.1 del mencionado Reglamento de Gastos de Difusión Pública del Gobierno de 11 de diciembre de 1987, págs. 8-10, y el de injunction bajo el Art. 678 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3524. Sin embargo, el procedimiento provisto por el reglamento de la comisión no provee un remedio pronto y eficaz para vindicar los derechos fundamentales aquí envueltos.(15) Al período de *406tiempo que por reglamento le toma a la Comisión Estatal de Elecciones emitir su decisión, hay que sumarle aquel que to-maría poner en vigor la misma, a través del foro judicial, en caso de incumplimiento con dicha decisión. La innecesaria dilación que ello conlleva no se justifica en vista de la clara y crasa violación de la Ley Electoral de Puerto Rico envuelta en el presente caso.
El único remedio rápido y eficaz, en pronta reivindicación de la ley, resulta ser la expedición de un injunction bajo la See. 3524 del Código de Enjuiciamiento Civil, supra, ya que “su naturaleza es la de recurso legal extraordinario a utili-zarse cuando el procedimiento ordinario no provea un reme-dio rápido, adecuado y eficaz, para corrección de un agravio de patente intensidad al derecho del individuo que reclame urgente reparación. Este injunction provisto para la pronta vindicación de derechos fundamentales, es recurso privile-giado tan eficaz en su acción como exigente en la claridad y valía del derecho reclamado”. Otero Martínez v. Goberna-dor, supra, pág. 556.
No albergamos duda de que resulta procedente la deter-minación, vía sentencia declaratoria, a los efectos de que la publicación de todo anuncio gubernamental —que no sea de los expresamente requeridos por alguna ley— durante año de elecciones generales sin la previa autorización de la Comi-sión Estatal de Elecciones, es ilegal. Procede, en adición —ante la clara violación de la Ley Electoral de Puerto Rico cometida por la parte demandada y la violación de los dere-chos constitucionales de los demandantes— la expedición del *407injunction permanente solicitado, por cuanto la acción del remedio extraordinario del injunction va “dirigida a evitar un daño inminente o a restablecer el régimen de ley concul-cado por conducta opresiva, ilegal o violenta del transgre-sor del orden jurídico”. (Énfasis suplido.) Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147, 154 (1978). Véanse, en adición: Pérez v. Pagan, 79 D.P.R. 195 (1956); Colón v. San Patricio Corporation, 81 D.P.R. 242 (1959).(16)
V
Por los fundamentos antes expuestos, consideramos pro-cedente que se reconsidere nuestra resolución de fecha 18 de agosto de 1988, se expida el auto de revisión solicitado y se *408dicte sentencia revocatoria de la emitida por el tribunal de instancia. Decretaríamos, en adición, que todo anuncio gu-bernamental, que no sea de los expresamente requeridos por alguna ley, tiene que contar con la autorización previa de la Comisión Estatal de Elecciones antes de poder ser difundido por alguno de los medios de comunicación del país. Conside-ramos igualmente procedente la expedición de un injunction permanente en relación con el anuncio conocido como “Pítale a la Basura” por no contar el mismo con la autorización de la referida Comisión Estatal de Elecciones. Estamos con-formes, por último, con que se devuelva el caso al Tribunal Superior de Puerto Rico, Sala de San Juan, con instruc-ciones para que éste, conservando su jurisdicción, posponga su intervención hasta que la Comisión Estatal de Elecciones, en un plazo no mayor de cinco días, proceda a resolver si dichos anuncios son permisibles a la luz del Art. 8.001 de la Ley Electoral de Puerto Rico vigente, supra.

(1) Mediante la citada resolución, una sala especial de verano —compuesta la misma por el Juez Presidente Señor Pons Núñez, el Juez Asociado Señor Alonso Alonso y el Juez Asociado suscribiente.— proveyó no ha lugar al recurso de revi-sión radicado.


(2) Hon. Pedro López Oliver, Juez.


(3) Opinión emitida conforme con las disposiciones del Art. 63 del Código Político de Puerto Rico, 3 L.P.R.A. sec. 71.


(4) 16 L.P.R.A. see. 3351.


(5) Exhibit Ig pág. 6.


(6) íd., pág. 8.


(7) La mencionada comunicación fue firmada por el Ledo. Guillermo Mojica Maldonado, Subsecretario del referido departamento, en su carácter de Secreta-rio de Justicia Interino. Resulta necesario señalar, sin embargo, que el Secretario de Justicia en propiedad, Ledo. Héctor Rivera Cruz, ratificó dicha posición me-diante carta de fecha 15 de agosto de 1988 que le dirigiera al Presidente de la Comisión Estatal de Elecciones. Por lo tanto, la comunicación de 27 de junio de 1988 constituye, a todos los efectos legales, la posición oficial sobre este asunto del Secretario del Departamento de Justicia y de la actual administración de gobierno.


(8) La mencionada prohibición estará en vigor desde el día 1ro de enero del año en que se celebren las elecciones generales hasta el día después de la celebra-ción de las mismas.


(9) La decisión que a esos efectos emita la Comisión Estatal de Elecciones es, naturalmente, revisable ante los tribunales.


(10) En cuanto al anuncio sobre información de interés público, véanse en específico las Sees. 2.1 a 2.4 del Reglamento de Gastos de Difusión Pública del Gobierno (Reglamento de Gastos) de 11 de diciembre de 1987, págs. 4-6.
En relación con los anuncios sobre difusión de información de urgencia o emergencia, véanse las Secs. 3.1 a 3.4 de dicho reglamento. Reglamento de Gastos, supra, págs. 6-7. En cuanto a estos últimos, el reglamento contempla la posibilidad del anuncio de urgencia o emergencia que razonablemente pueda ser previsto, en cuyo caso se requiere autorización previa de la comisión, y aquellos *397que no puedan serlo, en cuya situación se puede difundir el anuncio, viniendo obligada la agencia a radicar ante la Comisión Estatal de Elecciones “una justifi-cación sobre la publicación” realizada dentro de las cuarenta y ocho horas de haberse publicado el mismo.


(11) La Sec. 4.1(B) del Reglamento de Gastos promulgado por la Comisión Estatal de Elecciones exige, en relación con esta clase de avisos, de las agencias que radiquen ante la comisión, no más tarde del 31 de diciembre anterior al año de elecciones, una certificación conteniendo una relación de todos los anuncios de prensa que le son expresamente requeridos por ley.


(12) Con la excepción, como señaláramos anteriormente, del anuncio de emergencia, el cual podrá ser difundido siempre y cuando que se someta una justificación para ello ante la Comisión Estatal de Elecciones dentro de las cua-renta y ocho horas de haber sido difundido el mismo.


(13) En Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347, 354 (1988), al reafirmar la norma expuesta en E.L.A. v. 12,974-78 Metros Cuadrados, 90 D.P.R. 506 (1964), expresamos:
*400“En su origen, la doctrina de jurisdicción primaria —de génesis jurispru-dencial— fue concebida para guiar a los tribunales a determinar si deben interve-nir inicialmente en cierta controversia o si le permiten a la agencia concernida resolverla según las funciones y prerrogativas contenidas en su ley orgánica. En-tra en juego cuando existe jurisdicción concurrente. Versa sobre ‘prioridad de jurisdicción’.... A su amparo, el foro judicial se abstiene para permitir al orga-nismo enjuiciar una materia de su competencia, bajo el supuesto de que éste posee unas destrezas y conocimientos especializados {expertise).” (Citas y escolio omitidos y énfasis en el original.)


(14) En virtud de las disposiciones de las Secs. 5.1 a 5.6 del Reglamento de Gastos, supra, promulgado por la Comisión Estatal de Elecciones, ésta —a través de una junta de oficiales examinadores— puede ordenar la citación y com-parecencia de partes relativa a la violación de las disposiciones del Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, y emitir la comisión una orden correctiva o remedial al efecto la cual, de no ser cumplida, puede ser puesta en vigor, a petición de la comisión, por los tribunales.
En cuanto a los tribunales, resolvimos en Otero Martínez v. Gobernador, 106 D.P.R. 552 (1977), que si bien el recurso de injunction —bajo los Arts. 677 y 678 del Código de Enjuiciamiento Civil, 32 L.P.R.A. secs. 3523 y 3524— no des-plaza ni sustituye los procedimientos provistos en la esfera administrativa, tam-poco está supeditado a normas de jurisdicción primaria y agotamiento de remedios administrativos, por lo cual procede a utilizarse el mismo cuando el procedimiento ordinario no provee un remedio adecuado o eficaz para corregir un agravio de patente intensidad, o cuando es necesaria la pronta reivindicación de derechos fundamentales. First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983); Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978); Febres v. Feijoó, 106 D.P.R. 676 (1978).
En Rivera v. E.L.A., 121 D.P.R. 582, 596 (1988), al reafirmar dicha norma, expresamos:
“... [S]i la reclamación del demandante relata ‘un agravio de patente inten-sidad al derecho del individuo que reclame urgente reparación’, se puede utilizar el injunction para eludir el cauce administrativo.”


(15) Según surge de las disposiciones del Título V del Reglamento de Gastos, supra, Secs. 5.1 a 5.6, el procedimiento que se provee para la evaluación de las solicitudes de autorización de difusión de anuncios —el cual, conforme acuerdo tomado por la comisión de fecha 24 de mayo de 1988, sería aplicable al presente caso— es el siguiente:
Primeramente, una junta de oficiales examinadores designada por la Comi-sión Estatal de Elecciones evalúa la solicitud de autorización tomando en conside-ración todo documento o información presentada, y somete un informe a la comisión conteniendo su recomendación. La junta tiene cinco dias desde la radi-cación de la solicitud de autorización para presentar dicho informe.
La Comisión Estatal de Elecciones, por su parte, tiene tres dias desde la presentación del informe para adoptarlo, modificarlo, revocarlo, devolverlo para nuevo examen o emitir la decisión que estime procedente. De expirar dicho plazo sin que la comisión actúe sobre el informe, se entenderá que la comisión está conforme con la decisión recomendada en el mismo. En tal caso, la decisión conte-nida en el informe se considerará para todos los efectos legales como la decisión de la comisión. La comisión tiene un máximo de cinco días luego de expirado el referido plazo de tres días para notificar su decisión.
Según se desprende de esto, tenemos que pueden pasar hasta casi dos se-manas (18 días) antes de que se emita una decisión y la misma se notifique, ello partiendo de la premisa de que la comisión actúe sobre el informe de la junta de *406examinadores ya fuere adoptándolo, modificándolo o revocándolo, o que no actúe de manera alguna sobre él. Si la comisión, luego de evaluarlo, decide devolverlo a la junta para ulterior evaluación (gestión que deberá realizar dentro de los tres días siguientes a la fecha en que le fue presentado el mismo) la decisión final de la comisión podría producirse aún más tarde de las dos semanas que hemos seña-lado como plazo máximo, ya que no surge del reglamento qué término, si alguno, tendrá la junta de examinadores para emitir un nuevo informe.


(16) En su comparecencia del día 12 de septiembre de 1988, el Procurador General, en adición a reafirmarse y ratificar la interpretación que del Art 8.001 de la Ley Electoral de Puerto Rico, supra, hiciera el Secretario de Justicia, nos llama la atención el hecho de que el tribunal de instancia nunca adquirió jurisdic-ción sobre los demandados ya que: (a) nunca hicieron las gestiones para notificar la solicitud de entredicho provisional a los demandados según exige la Regla 57.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y (b) ninguno de los demandados fue emplazado ni notificado con copia de dicha solicitud de entredicho y sentencia declaratoria. Concluyen que la notificación del recurso de revisión ante este Tribunal no satisface los requisitos de notificación adecuada, y que con ello se ofen-den principios de debido proceso de ley. A pesar de ese llamado, no solicitan que decretemos que el tribunal de instancia no tenía jurisdicción para considerar y desestimar la demanda por falta de jurisdicción sobre sus personas.
Aun cuando para dictar una orden de entredicho provisional hay que cumplir sustancialmente con los requisitos de la Regla 57.2 de Procedimiento Civil, supra (Arrarás v. Tribunal Superior, 100 D.P.R. 379 (1972)), ello resulta ser inmaterial en el presente caso por cuanto en el mismo no se dictó tal orden. Por el contrario, el Tribunal rechazó de plano la solicitud según autorizado por nuestra jurispru-dencia. El Mun. de Gurabo v. Juncos Central Co., 18 D.P.R. 408 (1912).
Además, habiéndose desestimado de plano la demanda, era imposible y to-talmente innecesario continuar con los procedimientos en instancia para empla-zar a los demandados. La parte recurrente cumplió adecuadamente con nuestro reglamento al notificar su solicitud de revisión y otros escritos a la parte deman-dada. Por otro lado, se cumplió con el debido proceso de ley al este Tribunal darle la oportunidad a los demandados de ser oídos. En adición, este Tribunal está en posición de resolver sin necesidad de vista evidenciaría a nivel de instancia por no existir controversia de hechos y estar envuelta únicamente una cuestión de dere-cho. Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982).